Citation Nr: 1820024	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral spondylosis and transition lumbosacral vertebrae with intervertebral disc syndrome and degenerative joint disease prior to October 18, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity of the sciatic nerve, associated with back disability, prior to October 18, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, left lower extremity of the femoral nerve, associated with back disability, to include entitlement to a compensable evaluation prior to October 18, 2015. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 2000.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)), awarding service connection for radiculopathy left lower extremity as secondary to the Veteran's thoracolumbar spine disability, with a rating of 10 percent disabling, effective June 24, 2011, and continuing the Veteran's 10 percent rating for his thoracolumbar spine disability.  

In a March 2016 rating decision, the Veteran's rating for radiculopathy left lower extremity of the sciatic nerve was increased to 40 percent, effective October 18, 2015, the Veteran's rating for his thoracolumbar spine disability was increased to 20 percent, effective October 18, 2015, and a separate 20 percent rating for radiculopathy left lower extremity of the femoral nerve was awarded, effective October 18, 2015.  As such increases do not constitute a full grant of the benefits sought, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the Veteran filed a notice of disagreement (NOD) with the April 2016 denial of his claims for service connection for left knee disability and increased rating for right knee disability.  As the RO has acknowledged the Veteran's NOD with respect to these issues, this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected back disability and associated radiculopathy of the left lower extremity, to include an earlier entitlement to a compensable evaluation for his radiculopathy of the femoral nerve.

The Veteran underwent VA contract examination in January 2016 in relation to his claims.  However, the January 2016 VA contract examiner did not include active and passive range of motion testing in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the Veteran reported flare-ups once or twice per month lasting one to two days during which time he cannot work or function at home for a period of time.  He reported that he is unable to lift heavy objects or drive for a long period of time or walk for a long period of time.  The VA contract examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repetitive use over time or during a flare-up.  By way of explanation, the examiner stated that there is no conceptual or empirical basis for making such a determination without directly observing functioning with repetitive use over time or during a flare-up.  The examiner opined that it was also not possible to determine or estimate loss of range of motion without directly observing function under such conditions.

However, the Court has held that in finding an answer cannot be provided without resort to speculation, the examiner must clearly identify precisely what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not merely that of a particular examiner.  Id.  In Sharp v. Shulkin, 26 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  As the January 2016 VA contract examiner did not provide an adequate explanation as to why estimates on functional loss with repetitive use over time and during flare-ups could not be made, further VA medical assessment is necessary on remand.  

In addition, remand of the claims for higher ratings for the Veteran's radiculopathy of the left lower extremity are required as the requested spine examination will include neurological findings.  Thus, the radiculopathy ratings are intertwined with the back rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated from June 2017 to the present.  The Board notes that the Veteran's VA treatment records indicate that physical therapy records relating to treatment for the Veteran's back disability were received by VA from an outside facility.  See, e.g., June 2017 VA Treatment Record.  If these documents are not already in the Veteran's claims file, they should be associated with the Veteran's claims file on remand.  Any additional physical therapy treatment records relating to the Veteran's back disability should also be obtained and added to the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from June 2017 to the present.

The Veteran's VA treatment records indicate that physical therapy records relating to treatment for the Veteran's back disability were received by VA from an outside facility.  See, e.g., June 2017 VA Treatment Record.  If these documents are not already in the Veteran's claims file, they should be associated with the Veteran's claims file on remand.  Any additional physical therapy treatment records relating to the Veteran's back disability should also be obtained and added to the Veteran's claims file.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must test for pain in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Further, the examiner must estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups and after repetitive use over time.  If the examiner cannot provide the above-requested estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

A thorough neurologic examination of the Veteran's lumbar spine must also be performed, specifically addressing his radiculopathy, left lower extremity of the sciatic nerve and femoral nerve, as well as any other neurological disorders found to be present.  

4.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

